128 U.S. 391 (1888)
COGSWELL
v.
FORDYCE.
No. 63.
Supreme Court of United States.
Submitted November 2, 1888.
Decided November 19, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF ARKANSAS.
*392 Mr. Samuel Shellabarger and Mr. Jeremiah M. Wilson, for plaintiffs in error, submitted on their brief.
Mr. Casey Young and Mr. John D. Martin also filed a brief for plaintiffs in error.
No appearance for defendant in error.
MR. JUSTICE HARLAN delivered the opinion of the court.
After stating the facts as above reported, he continued: This court cannot take cognizance of this case. The matter in dispute, exclusive of costs, does not exceed the sum or value of $5000. Rev. Stat., §§ 690, 691; Act of February 16, 1875, c. 77, §§ 3, 4, 18 Stat. 315; Richardson's Suppl. Rev. Stat. 136.
It was, perhaps, supposed that our jurisdiction could be sustained under the fourth subdivision of § 699 of the Revised Statutes, providing that this court may, without regard to the sum or value in dispute, review any final judgment at law or final decree in equity of any Circuit Court or of any District Court acting as a Circuit Court, "in any case brought on account of the deprivation of any right, privilege, or immunity secured by the Constitution of the United States, or of any right or privilege of a citizen of the United States." But an action upon a bond given to supersede a judgment or decree of a court of the United States, cannot properly be said to have been brought on any such account. The mere failure or refusal of the obligors in such a bond to comply with its terms is not, within the meaning of the statute referred to, a "deprivation" of a right secured to the obligee by the Constitution of the United States, or of any right or privilege belonging to him, as a citizen of the United States. See Bowman v. Chicago & Northwestern Railway Co., 115 U.S. 611, 615.
The writ of error is dismissed.